Earl Warren: Number 91, Ivan C. McLeod, Regional Director of the Second Region of the NLRB, Petitioner, versus Empresa Hondurena de Vapores, Number 93, National Maritime Union of America, AFL-CIO, Petitioner, versus Empresa Hondurena de Vapores and Number 107, Frank W. McCulloch, Chairman, and Philip Ray Rodgers et al., Members NLRB, Petitioners, versus Sociedad Nacional de Marineros de Honduras. Mr. Manoli.
Dominick L. Manoli: May it please the Court. Numbers 91, 93, and 107 are companion cases and they are here on writs of certiorari to the Second Circuit and the District of Columbia Circuit. These three cases arise out of a single proceeding before the National Labor Relations Board, in which the Board directed an election among the unlicensed seamen onboard a fleet of vessels flying the Honduran flag. In general, this litigation deals with the applicability of the National Labor Relations Act to foreign-flag vessels which are engaged in the commerce of this nation and also have other substantial contacts with this nation. More specifically, the immediate controversy before the Court is whether the jurisdictional reach of the Labor Act extends to a fleet of vessels which fly the Honduran flag, employ Honduran seamen, primarily Honduran Seamen, and have other contacts of the flag nation but which are beneficially owned and operated under the control of an American corporation are engaged in commerce between this nation and foreign nations including the flag nation and carry almost exclusively the products and supplies of the American corporation. Now, the facts which give rise, the basic facts which give rise to this controversy are essentially not in dispute and I shall summarize them briefly as I can. In 1959, the National Maritime Union of America petitioned the Board to certify it as the bargain representative of the unlicensed seamen onboard a fleet of vessels flying the Honduran flag and owner controlled, owner controlled by Empresa, a Honduran corporation. The N. M. U.'s petition -- the Empresa is a wholly owned subsidiary of United Fruit and the N. M. U.'s petition before the Board named the -- named United Fruit as the employer of the seamen in question. For some years, these seamen had been represented by Honduran Union, which I shall call Marineros. And although Marineros was invited to participate in the proceedings before the Board, it declined to do so. However, another Honduran Union, the Sindicato, did participate in the Board proceedings. United Fruit, as is well-known, is an American Corporation with its principal place of business in Boston. Virtually all of its stock is owned by American citizens and it is engaged in the production of tropical produce, marketing of that produce, and the transportation thereof. This annual imports into this country exceed $1 million. United Fruit carries on its operations through approximately 50-60 subsidiaries. The subsidiaries handle the day-to-day operations of the enterprise while United Fruit looks to long-ranged development and policies including the purchase, the improvement, and the scrapping or sale of the vessels that are used in the enterprise. Empresa is one of these subsidiaries. It was organized in 1941 by United under the laws of Honduras. United supplied all of the capital, presently owns all of the stock, names its directors who in turn, elect the officers of Empresa. Empresa, as I say, is organized under the laws of Honduras and its business -- it is engaged solely in the operation of the enterprise's vessels, in owning and operating the enterprise's vessels which are registered under the laws of Honduras. It does not carry cargo or passengers on its own account. Virtually all of its income is derived from time charters and it -- with a possible occasional exception, it charters -- it time charters its vessels to the parent corporation and the vessels which are involved in this litigation were so charged. Now, Empresa supplies fully equipped, fully manned, and fully provisioned ships. It hires the crews in Honduras. The crews are primarily Honduran citizens and they sign Honduran contracts or ship articles, I guess is the word. And, as I say, for some years -- for some years, these crews have been represented by the Honduran Union, the respondent in No. 107. United Fruit controls the movements of these ships which are time charters from Empresa and they are used primarily to carry the products -- carry the products of United Fruits' Latin America and Central America operations. They stop at various ports in Central and South America, including those of Honduras, and on their -- they call regularly. They call regularly at United States ports. They are used interchangeably. They are used interchangeably by United Fruit which ships with either United Fruit owns directly or which it time charters from other wholly owned American subsidiaries. The ships carry the same cargo. They call at the same ports and the selection of a ship -- the selection of a ship for any particular trip is determined on the base of size, speed, and availability without regard to the flag or the ownership of the vessel. These, in essence, are the facts which were before the Board and on these facts --
Potter Stewart: These ships have a regular run or --
Dominick L. Manoli: Apparently not. They're used interchangeably and, as I say, the facts indicate that they stop at Honduras, other Central and South American countries and they are used interchangeably with other boats that are owned by United -- by the parent corporation.
Potter Stewart: And invariably, do they come to United States ports on every voyage?
Dominick L. Manoli: The record is that they regularly call at United States ports. I don't think the record goes beyond that.
Hugo L. Black: (Inaudible)
Dominick L. Manoli: Sir?
Hugo L. Black: (Inaudible)
Dominick L. Manoli: I don't think there are any figures in the record that -- at least I'm not aware of any that are in the record to show --
Hugo L. Black: (Inaudible)
Dominick L. Manoli: Again, I don't -- I think the record is silent on this.
William J. Brennan, Jr.: And Mr. Manoli, is there anything else about what Empresa does in Honduras besides the -- I gather you told us, they dock the ship there, man it there, anything else that Empresa does in Honduras itself?
Dominick L. Manoli: The Empresa has negotiated with this Union, with this Honduran Union in the -- in Honduras.
William J. Brennan, Jr.: Do they have a headquarters or something in Honduras?
Dominick L. Manoli: That is where its place of business is, yes. I think it also has had from time -- sometime in the past, if not presently, Empresa has had an office in this country. Now, the ships as I say, are provisioned by Empresa and the supplies are purchased either by Empresa directly or they're purchased through another subsidiary of United Fruit. And, the repairs and the dry-docking of the vessels are, perhaps not always but frequently, done in the United States.
William J. Brennan, Jr.: Some of it is done in Honduras?
Dominick L. Manoli: Again --
William J. Brennan, Jr.: In the record?
Dominick L. Manoli: Again, I don't know.
William J. Brennan, Jr.: The record doesn't show? But I gather, in any event, there are enough contacts with Honduras to distinguish this particular case from other cases where --
Dominick L. Manoli: Yes.
William J. Brennan, Jr.: -- there's nothing but a Flag of Convenience and no --
Dominick L. Manoli: That's quite right.
William J. Brennan, Jr.: -- connection whatever with the flag country.
Dominick L. Manoli: We -- the Board has cases in which there are no contacts with the flag nation other than the registration.
William J. Brennan, Jr.: Well, in the Board --
Dominick L. Manoli: But, this one here --
William J. Brennan, Jr.: -- who might that -- would that make a difference?
Dominick L. Manoli: Sir?
William J. Brennan, Jr.: In the Board's view, would that make a difference?
Dominick L. Manoli: It is an important consideration to be taken into account that it has no contacts with the flag nation and I shall come later on as to the test which the Board applies.
Speaker: (Inaudible)
Dominick L. Manoli: Yes, Honduras has labor law which requires that a Honduran Union be recognized by that country, that its membership consist with 90% Honduran nationals. On the facts which I have outlined briefly, the Board found that the United Fruit and Empresa were joint employers of the seamen here in question, that Empresa's operations were part of a single integrated operation which is owned and directed by an American-owned, an American-based enterprise engaged in the commerce of this nation. The Board concluded -- the Board concluded that the Act applied to Empresa's maritime operations to these vessels despite their foreign registry and that it would effectuate the policies of the statute to assert jurisdiction over these vessels. Accordingly -- accordingly, the Board directed the -- an election among these seamen --
Potter Stewart: I don't quite understand, assert jurisdiction over these vessels? The Board --
Dominick L. Manoli: Assert jurisdiction for the purpose of holding a representational action among the seamen onboard these vessels.
Potter Stewart: Yeah.
Dominick L. Manoli: And the Board's order directed an election to determine whether they wished to be represented by the N. M. U., the National Maritime Union of America, or by Sindicato, the Honduran Union which had intervened in the Board proceedings, or by no union.
Potter Stewart: Then, this is on a vessel-by-vessel?
Dominick L. Manoli: It was -- the unit that was sought by the N. M. U. was a fleet-wide unit, fleet-wide unit and the mechanics of the election were to be that -- either they were -- the Board would mail -- would mail ballots to the seamen onboard these vessels which would not be on a certain port on a certain day, and those ships and crews which were in a port on the date indicated by the Board for the election, the election would be held at the portside or, if permission were granted, I suppose, onboard the vessel itself. Now, the Board's order directing this election precipitated two lawsuits, one by Empresa, in the Southern District of New York, and the other one by the Marineros, a Hungarian Union in the Southern -- in the District of Columbia. Each sought to enjoin the Board from holding the election, asserting that the Board had exceeded its statutory powers in asserting jurisdiction over these vessels for this purpose. The upshot of this litigation was that both Courts, both the Court of Appeals -- Court of Appeals the for the Second Circuit and the District of Columbia Court, held that the Board had exceeded its statutory jurisdiction in asserting that -- in asserting its authority over its -- in seeking to assert authority over these vessels and both Courts enjoined the Board from proceeding with the election. Now, the rationale of the two decisions is somewhat different and I should like to state the difference briefly. The District of Columbia Court held that the Act did not apply to a vessel which, as in this case, flew a foreign-flag and which had foreign crews who had been engaged under contracts pursuant to foreign laws. The District of Columbia Court here apparently gave decisive weight, decisive and dispositive weight to the fact that these boats here were registered here under the laws of a foreign nation and through the flag of that nation. Now, the Second Circuit, on the other hand, took the position that, while acknowledging -- while acknowledging that the flag was of cardinal importance, nevertheless, it agreed with the Board that the weight to be given to the flag would depend upon an evaluation in the context of the policies of this statute upon an evaluation of the interacting American and foreign interest, the substantiality of the American contacts as compared to the substantiality of the foreign contacts, and the weighing of these competing considerations. On that premise -- on that premise, the Court of Appeals for the Second Circuit held that the contacts with Honduras were sufficiently substantial to outweigh the American contacts and that therefore, the Board does not have jurisdiction over these particular vessels.
William J. Brennan, Jr.: Mr. Manoli, this is the representation proceeding.
Dominick L. Manoli: Yes, sir.
William J. Brennan, Jr.: Did Marineros have a collective bargaining agreement covering these --
Dominick L. Manoli: There was -- there was at the time that the Board conducted or had these representation proceedings before it, a collective bargaining agreement with Empresa, that agreement expired at about the time that the Board issued its decision of this election.
William J. Brennan, Jr.: There's no problem with the contract part?
Dominick L. Manoli: Not for the Board.
William J. Brennan, Jr.: I don't suppose you could -- the Board would've considered it anyway.
Dominick L. Manoli: That's right. Not -- there was no problem of that kind for the Board. Now, as I have said, the immediate problem here is whether the Board has jurisdiction for the purpose of holding these representation elections over these particular vessels. But, the issue which lies at the heart of this case, namely whether and to what extent the Labor Board has jurisdiction over foreign-flag vessels which are engaged in the commerce of this nation, that issue transcends -- transcends this particular case and I venture to think -- I venture to think that the decision of this Court would have radiations that would extend beyond this particular case. And I believe that neither analysis nor decision should be unmindful of the larger context.Recent years -- recent years have seen the development of the so -- the particular development, I might say, the impressive development of the so-called Flag of Convenience or flag of necessity vessels or fleets. In general, the term, as I understand it, I'm talking about where I've read it somewhere -- in general, the term is used to describe the flag of a nation which permits the registration of foreign-owned and foreign-controlled vessels under its laws under conditions which are deemed either opportune or necessary by the parties that seek to register their vessels under the laws of that particular country. In common usage, however, the term is generally used gen -- normally used to refer to the flags of Panama, Liberia, and Honduras, the so-called Panlibhon Countries. The --
Potter Stewart: There's a registration involved, are you going to get to that?
Dominick L. Manoli: I'm afraid that's a little beyond my depth, Mr. Justice. The -- I don't know what the mechanics are. What the mechanics are of registration. Someone that's more familiar with the --
Potter Stewart: You don't know why -- what there is about the registration laws or regulations of these three specific nations that seem to have attracted -- to them so much, is that it?
Dominick L. Manoli: Well, we do know what it -- what it is to that -- I know what it is that has attracted these particular vessels to the laws of -- just what the mechanics of the registration are, that is what I'm ignorant of. But what it's attracted -- what has caused shipping interests, to register their vessels under the laws of these countries is --that this is particularly true, particularly true of American shipping interests, that they matter -- that they avoid tax -- certain types of taxation of which they would be subject if they were registered under the laws of this country and if they flew the flag of this country. Also, because they employ foreign seamen, their -- the weight scales, the weight scales are much lower than those that are paid to American seamen onboard American flag vessels, and those are the two part -- two significant attractions for registration in these particular countries.
Potter Stewart: Well, I --
Byron R. White: What was the other one (Inaudible)
Dominick L. Manoli: Savings and taxation. Savings and taxations.
Potter Stewart: Suppose -- so far as the second aspect goes, there are a good many other countries which have this lower, lower level of wages.
Dominick L. Manoli: Yes.
Potter Stewart: I mean, all through that -- a matter all over --
Dominick L. Manoli: So that -- it has been said that the chief attraction is the savings and taxation, savings and taxation. Now, the size and growth of these Flag of Convenience vessels at the magnitude of their operations in international trade, and particular in the trade of this country, are truly of impressive proportions. We have some figures that in 1960 -- 1960, nearly 2000 vessels of over 20 million deadweight tons were registered under laws of Panama -- of the Panlibhon countries. And of that number, more than 400, more than 400 were American-owned or American-controlled. And again in that year, again in that year, these Panlibhon vessels, these accounted carrier, they carried nearly 40% of the seaborne commerce of this nation and in that year, 24% of that commerce was carried by Panlibhon vessels which were American-owned and controlled.
Speaker: (Inaudible)
Dominick L. Manoli: Some were built here in this country and were transferred from this country to those nations. Some have been built elsewhere. And they've never been -- some of them may have never been registered under the laws of this country. They were built elsewhere and registered under laws of these three nations.
Speaker: (Inaudible)
Dominick L. Manoli: I don't have it in mind, Your Honor. I don't have it in mind.
Potter Stewart: Suppose -- now, you're talking now about the American investment in the -- and shipping which sails under the flag of these three nations. I suppose the American investment in other -- in those countries in other ways, would be quite a higher percentage, wouldn't it? We all know that the Firestone Company is --
Dominick L. Manoli: Well, United Fruit, I dare say --
Potter Stewart: In Liberia, the United Fruit. In Honduras, it's --
Dominick L. Manoli: -- has a very high investment in Honduras. And that's true.
Potter Stewart: And the various American investments in Panama.
Dominick L. Manoli: Yes.
Potter Stewart: And --
Dominick L. Manoli: I'm --
Potter Stewart: Is there any comparison made between investments in non-shipping in those com -- countries as compared to shipping investments here?
Dominick L. Manoli: Well, I don't have that comparison, Your Honor, but this is the fact, however.
Potter Stewart: And these are high figures, but I just wondered -- that you've given us.
Dominick L. Manoli: Yes.
Potter Stewart: But, I wondered how they compare with the investments generally by Americans in those three countries.
Dominick L. Manoli: I don't have any figures to that purpose. Now, the great majority of these vessels and particularly the American vessels, particularly the American vessels, they have no contact with the flag nation other than the fact that they've been registered there. Now --
Speaker: (Inaudible)
Dominick L. Manoli: The basic issue which we see in this case, a threshold issue in this case, is whether or not the Board has any business in this area, whether flag is decisive.
William J. Brennan, Jr.: Well, I'm just wondering if --
Dominick L. Manoli: The flag is --
William J. Brennan, Jr.: -- it might well be that -- you might not on the facts of these cases, that it doesn't follow that -- it could be the same result in one of these instances where --as I understand it, they merely fly the flag and never (Inaudible)
Dominick L. Manoli: The -- in this case, Your Honor, the Court can either assume for the purpose of deciding this case that flag is not controlling and dispose of the case under the basis of whether the contacts are outweighed -- or the Honduran contacts outweigh the American contacts. If the court should disagree with the court below that the Honduran contacts outweigh the American contacts, then it has to face the basic question of whether flag is decisive or not. And it is -- as I say, it is only if this Court agrees with the court below that the contacts with Honduras outweigh those of this country, that it need not reach the $64 question of whether a flag is decisive or not. Now, we think that the court -- we think that the court should address itself to that problem because the issue is in this case. It's properly presented here and there's much litigation with respect to this matter here. In fact, presently, there is pending in the Fifth Circuit, a case of this kind. There is one pending in the Court of Appeals. In both cases, there are no contacts with the flag nation. The states have had problems with respect to this thing here as to whether or not the area is preempted by the federal legislation or whether they are not. And finally, I suggest, Your Honor, I suggest that this is not the kind of an issue that should be deferred because I don't think the future is going to bring any further insights into this problem than the court will have today -- we'll have today. And for all these reasons -- for all these reasons, we suggest that the Court deal with the basic question to determine whether or not the Board, as I say, has any business at all in this area and, if so, to what extent. Now, it is the -- I just want to round up the economic picture a little bit. I've already indicated -- I've already indicated that a great majority of the American-flag -- of these American vessels that are owned by American interest and that fly -- the Panlibhon flags have no contacts with those nations. And the few that do, as in this case, have only contacts with the flag nation in connection with the American-based enterprises' operations. And an interesting facet -- an interesting facet of this Flag of Convenience development is that today, Liberia, which I take it is not an oil producing country, has the largest and most modern tanker fleet in the world. And, to round out the economic pictures I said a moment ago, one of the inducements for this kind of an operation is that these shipping interests can hire foreign seamen. In fact, they almost always hire foreign seamen, had wages lower than those which prevail on American boats. And as a result -- and as a result, the American Unions have become quite concerned of course because the tremendous drop -- tremendous drop in the employment of American seamen.And this concern has triggered off the organizational efforts which found their culmination in this type of case. Now --
Potter Stewart: You say this is a tremendous -- a competitively recent development, that is -- it's a tremendous development.
Dominick L. Manoli: Yes.
Potter Stewart: It is recent.
Dominick L. Manoli: Yes.
Potter Stewart: Since World War II or even more recently?
Dominick L. Manoli: Largely since World War II, yes. The last --
Potter Stewart: This is not unheard of before.
Dominick L. Manoli: Oh, no, no, not at all, quite the contrary. This has happened before. In fact, one of the books which has been cited -- one of the studies that's been cited here, some of this may go back as far back as the 16th Century.
Potter Stewart: Yes.
Dominick L. Manoli: But this enormous development, Your Honor, this enormous development has taken place since the World War II.
Speaker: This development (Inaudible) in fact, one way or the other, on the tax aspect of a --
Dominick L. Manoli: Well, presumably, if they were -- if these vessels were forced -- as they claim that they might be by assertion of Board jurisdiction, they were forced to transfer the registration to some other country, perhaps they would have tax problems there which they presently do not have under the laws of Liberia, Honduras, and Panama. The --
Speaker: (Inaudible)
Dominick L. Manoli: I'm sure we can get those figures, Your Honor. We'll supply them. I do not have them in mind, but we will make every effort to supply those figures. Now, there's one minute remaining and I'm about to reach the legal analysis of this case.
Speaker: I believe (Inaudible)
Dominick L. Manoli: Alright, sir.